1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     R. WAYNE JOHNSON,                                  Case No. 3:19-cv-00395-MMD-CLB

7                                     Plaintiff,                       ORDER
                v.
8

9     DEPARTMENT OF
      VETERAN AFFAIRS, et al.,
10
                                 Defendants.
11

12          Plaintiff R. Wayne Johnson, an incarcerated person in the custody of the Texas

13   Department of Criminal Justice, has submitted a complaint for writ of mandamus (ECF No.

14   1-1). Before the Court is the Report and Recommendation of United States Magistrate

15   Judge Carla Baldwin (ECF No. 7) (“R&R”) recommending dismissal of Plaintiff’s action

16   without prejudice. Plaintiff had until January 16, 2020, to object to the R&R. To date, no

17   objection to the R&R has been filed. 1

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

23   to object, however, the court is not required to conduct “any review at all . . . of any issue

24   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

25   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

26

27
            1
            Plaintiff filed a document titled “Amended Complaint” (ECF No. 8) which does not
28
     address the R&R.
1    of review employed by the district court when reviewing a report and recommendation to

2    which no objections were made); Fed. R. Civ. P. 72, Advisory Committee Notes (1983)

3    (providing that the court “need only satisfy itself that there is no clear error on the face of

4    the record in order to accept the recommendation”).

5           Nevertheless, this Court finds it appropriate to engage in a de novo review to

6    determine whether to adopt the R&R. Judge Baldwin recommended dismissal of Plaintiff’s

7    action without prejudice because Plaintiff did not pay the full filing fee or apply to proceed

8    in forma pauperis. (ECF No. 7). On two separate occasions, Judge Baldwin directed

9    Plaintiff to complete the in forma pauperis application or pay the full filing fee. (ECF Nos.

10   4, 6.) Plaintiff was given until December 8, 2019 to comply (ECF No. 6), which Plaintiff

11   failed to do. Upon reviewing the R&R and underlying record, this Court finds good cause

12   to adopt the Magistrate Judge’s R&R in full.

13          It is therefore ordered, adjudged and decreed that the Report and Recommendation

14   of Magistrate Judge Carla Baldwin (ECF No. 7) is accepted and adopted in its entirety.

15          It is further ordered that the Second Amended Complaint (ECF No. 1-8) is

16   dismissed without prejudice.

17          The Clerk of Court is directed to enter judgment in accordance with this order and

18   close this case.

19

20   DATED THIS 22nd day of January 2020.

21

22
                                                MIRANDA M. DU
23                                              CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28

                                                    2
